DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art of record does not teach or reasonably suggest an irradiation apparatus comprising:
at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
one or more UV radiation sources coupled to the at least one irradiation chamber; 
one or more seals or gaskets disposed adjacent to the one or more radiation sources to protect the one or more radiation sources from the fluid in the radiation apparatus and/or external environment; and 
at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Rimbault (US 2017/0156378), who teaches an irradiation apparatus comprising a irradiation chamber containing a fluid, having an inlet and an outlet, a cooling chamber having an inlet and an outlet, an UV radiation source, and a heat exchange mechanism coupled to the radiation source; however Rimbault fails to teach one or more seals or gaskets disposed adjacent to the one or more radiation sources to protect the one or more radiation sources from the fluid in the radiation apparatus and/or external environment.
The primary reason for allowance of the claims is the combination of the apparatus’ at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber, the at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber, the one or more UV radiation sources coupled to the at least one irradiation chamber, the one or more seals or gaskets disposed adjacent to the one or more radiation sources to protect the one or more radiation sources from the fluid in the radiation apparatus and/or external environment; and the at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber.

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-13, the prior art of record does not teach or reasonably suggest an irradiation apparatus comprising:
at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber;
one or more UV radiation sources coupled to the at least one irradiation chamber; and 
at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber;
wherein the one or more UV radiation source are operated under dynamic control using a monitoring mechanism or control circuitry for dynamically controlling the delivery of UV radiation to the material to be irradiated based on liquid flow rate, user input, and/or other operating conditions;
wherein one or more seals or gaskets are disposed adjacent to the one or more radiation sources to protect the one or more radiation sources from the fluid in the radiation apparatus and/or external environment
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Rimbault (US 2017/0156378), who teaches an irradiation apparatus comprising a irradiation chamber containing a fluid, having an inlet and an outlet, a cooling chamber having an inlet and an outlet, an UV radiation source, and a heat exchange mechanism coupled to the radiation source; however Rimbault fails to teach one or more seals or gaskets disposed adjacent to the one or more radiation sources to protect the one or more radiation sources from the fluid in the radiation apparatus and/or external environment.
The primary reason for allowance of the claims is the combination of the apparatus’ at least one irradiation chamber for a fluid containing a material to be irradiated, said chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber, the at least one cooling chamber having at least one inlet port for fluid flow into the chamber and at least one outlet port for fluid flow out of the chamber, the one or more UV radiation sources coupled to the at least one irradiation chamber, and the at least one heat exchange mechanism thermally coupled to the one or more radiation sources and to the at least one cooling chamber, wherein the one or more UV radiation source are operated under dynamic control using a monitoring mechanism or control circuitry for dynamically controlling the delivery of UV radiation to the material to be irradiated based on liquid flow rate, user input, and/or other operating conditions, and wherein the one or more seals or gaskets disposed adjacent to the one or more radiation sources to protect the one or more radiation sources from the fluid in the radiation apparatus and/or external environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rimbault (US 2017/0156378) in view of Gaska (US 2010/0296971).
Regarding claim 9, Rimbault teaches an irradiation apparatus (Fig. 2) comprising:
at least one irradiation chamber (202) for a fluid containing a material to be irradiated, said chamber having at least one inlet port (part of 240) for fluid flow into the chamber and at least one outlet port (206) for fluid flow out of the chamber;
at least one cooling chamber (204) having at least one inlet port (222) for fluid flow into the chamber and at least one outlet port (part of 240) for fluid flow out of the chamber;
one or more UV radiation sources (212) coupled to the at least one irradiation chamber; and 
at least one heat exchange mechanism (heat-conducting material; ¶ 0032) thermally coupled to the one or more radiation sources and to the at least one cooling chamber.
Rimbault fails to further teach that the UV radiation source is operated under dynamic control using a monitoring mechanism or control circuitry for dynamically controlling the delivery of UV radiation to the material to be irradiated based on liquid flow rate, user input, and/or other operating conditions. 
Gaska teaches a system for UV sterilization of a fluid, wherein the wavelengths of the UV radiation sources are dynamically adjustable with wavelengths of the UV sources based on an identification of a contaminant in the material to be irradiated (¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate dynamically adjustable wavelengths in Rimbault’s UV radiation sources based on an identification of a contaminant in the material to be irradiated, because it would ensure that the UV light is optimized to remove the contamination.
Regarding claim 10, Rimbault in view of Gaska teaches an irradiation apparatus of claim 9, wherein performance data are stored in an onboard data storage unit (24).
Regarding claim 14, Rimbault in view of Gaska teaches an irradiation apparatus of claim 9, but fails to teach that the one or more UV radiation sources comprise one or more UV-C radiation sources, or a combination thereof.  However Rimbault teaches that the UV radiation is capable of killing microorganisms (¶ 0059).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that UV radiation that is capable of killing microorganism comprises UV-C radiation.
Regarding claim 15, Rimbault in view of Gaska teaches an irradiation apparatus of claim 9, but fails to teach a plurality of UV radiation sources.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a plurality of UV radiation sources and chambers because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Rimbault in view of Gaska teaches an irradiation apparatus of claim 9, wherein one or more wavelengths of the UV radiation sources are dynamically adjustable (¶ 0049).
Regarding claim 17, Rimbault in view of Gaska teaches an irradiation apparatus of claim 9, wherein the one or more UV radiation sources deliver a combination of wavelengths to the material to be irradiated (¶ 0036).
Regarding claim 18, Rimbault in view of Gaska teaches an irradiation apparatus of claim 9, fails to teach a plurality of UV radiation sources and a plurality of irradiation chambers, each with at least one inlet and one outlet port, and all of the UV radiation sources are thermally coupled to a single cooling chamber.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a plurality of UV radiation sources and chambers because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881